Per Curiam.
The fact was that the matter in the judgment roll objected to was inserted in it with the assent of defendants’ attorney. The plaintiff’s attorney, when the subject was first spoken of, said he would insert like matter in behalf of defendants. ■ The defendants’ attorney afterwards filed that matter, and it was made part of the judgment roll. For this reason the order must be affirmed. The refusal, of course, to print the matter referred ■to, was within the discretion of the court. Order affirmed, with costs.